DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 14 and 18 are objected to because of the following informalities:  
Claim 1, 14 and 18 in line 6, the correct phrase is “the floor rail”.  
Claim 14 in line 20, the correct phrase is “the threaded portion”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 2, 7, 11, 14, 17, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milligan (US 7,814,711).
Regarding claim 1, Milligan discloses a leveling assembly 16 for leveling a bottom edge of an interior wall panel 12, the interior wall panel 12 configured for installation on a floor, the leveling assembly comprising: 
an elongate floor channel 74 configured to be operatively secured to the floor, the floor channel having a bottom surface (Fig 6,7); 
a floor rail 78 configured to be at least partially disposed within the floor channel 74, the floor rail 78 having a generally horizontal portion and a pair of spaced apart rail walls extending upwardly from the horizontal portion (Fig 6, 7), wherein a plurality of apertures (that receive element 86) are defined along the horizontal portion, the floor rail 78 configured to operatively support the bottom edge of the interior wall panel (Fig 6,7); and 
at least one leveler 80 configured to be at least partially located in the floor channel 74, the leveler comprising: 
a head 82; 
an adjustment rod 84 projecting from the head, the adjustment rod 84 having a threaded portion, wherein the head 82 is configured for removable coupling to the floor channel 74, wherein, when the head is coupled to the floor channel, the head is substantially prevented from transverse movement (Fig 6, 7). Examiner conclude this because the adjustment rod is secured in the aperture preventing any transverse movement of the head.
and a rail support having a collar 86 and a support shoulder 88 extending outwardly from the collar, the collar 86 having an interior threaded surface configured to engage the threaded section of the adjustment rod 84, wherein the collar 86 is configured to pass through one of the plurality of apertures in the horizontal portion, wherein the support shoulder 88 is configured to abut against a lower surface of the horizontal portion to support the floor rail 78, wherein rotation of the adjustment rod is configured to vary a vertical distance between the horizontal portion of the floor rail 78 and the bottom surface of the floor channel 74 (Fig 6, 7).  
Regarding claim 2, Milligan discloses wherein the floor channel 74 comprises a longitudinal passage, wherein, when the head is coupled in the floor channel: (i) the head is located in the passage, (ii) the head is free to rotate, and (ill) the head is substantially prevented from transverse horizontal and vertical movement (Fig 6, 7).
Regarding claim 7, Milligan discloses a pair of elongate floor trim members 110, wherein each floor trim member is releasably securable to an upper portion of a corresponding one of the pair of rail walls via the top portion of the floor rail (Fig 4, 6, 7).
  	Regarding claim 11, Milligan discloses the floor channel 74 comprises a pair of spaced apart channel walls extending upwardly and perpendicularly from opposing edges of the bottom surface (Fig 6, 7).
Regarding claim 14, Milligan discloses a leveling assembly 16 for leveling a bottom edge of an interior wall panel 12, the interior wall panel configured for installation on a floor, the leveling assembly comprising: 
an elongate floor channel 74 configured to be operatively secured to the floor, the floor channel having a bottom surface (Fig 6, 7); 
a floor rail 78 configured to be at least partially disposed within the floor channel 74, the floor rail having a generally horizontal portion and a pair of spaced apart rail walls extending upwardly from the horizontal portion, wherein a plurality of apertures (that receive element 86) are defined along the horizontal portion, the floor rail 78 configured to operatively support the bottom edge of the interior wall panel (Fig 6,7); and at least one leveler 80 configured to be at least partially located in the floor channel 74, the leveler comprising: 
a head 82; 
an adjustment rod 84 projecting from the head, the adjustment rod 84 having a threaded portion, wherein the head 82 is configured for removable coupling to the floor channel, wherein, when the head is coupled to the floor channel, the head is substantially prevented from vertical movement relative to the floor channel. Examiner conclude this because when the adjustment rod is secured in the aperture by element 86 it would prevent any vertical movement of the head.
and a rail support having a collar 86 and a support shoulder 88 extending outwardly from the collar, the collar having an interior threaded surface configured to engage the threaded portion of the adjustment rod 84, wherein the collar is configured to pass through one of the plurality of apertures in the horizontal portion, (Fig 6, 7) wherein the support shoulder 88 is configured to abut against a lower surface of the horizontal portion to support the floor rail, wherein rotation of the adjustment rod is configured to vary a vertical distance between the horizontal portion of the floor rail and the bottom surface of the floor channel (Fig 6, 7).
Regarding claim 17, Milligan discloses a pair of elongate floor trim members 110, wherein each floor trim member is releasably securable to an upper portion of a corresponding one of the pair of rail walls via the top portion of the floor rail (Fig 4, 6, 7).
Regarding claim 18, Milligan discloses a leveling assembly 16 for leveling a bottom edge of an interior wall panel 12, the interior wall panel configured for installation on a floor, the leveling assembly comprising: 
an elongate floor channel 74 configured to be operatively secured to the floor, the floor channel having a bottom surface (Fig 6, 7); 
a floor rail 78 configured to be at least partially disposed within the floor channel, the floor rail having a generally horizontal portion and a pair of spaced apart rail walls extending upwardly from the horizontal portion (Fig 6, 7), 
wherein a plurality of apertures (that receive element 86) are defined along the horizontal portion, the floor rail 78 configured to operatively support the bottom edge of the interior wall panel (Fig 6,7);
and at least one leveler 80 configured to be at least partially located in the floor channel, the leveler comprising: 
a head 82; 
an adjustment rod 84 projecting from the head, the adjustment rod 84 having a threaded portion, wherein the head is configured for removable coupling to the floor channel, wherein, when the head is coupled to the floor channel, (Fig 6, 7) the head is substantially prevented from transverse movement relative to the bottom surface of the floor channel. Examiner conclude this because the adjustment rod is secured in the aperture by the element 86 preventing any transverse movement of the head.
And a rail support having a collar 86 and a support shoulder 88 extending outwardly from the collar, the collar 86 having an interior threaded surface configured to engage the threaded section of the adjustment rod, wherein the collar is configured to pass through one of the plurality of apertures in the horizontal portion, (Fig 6, 7) wherein the support shoulder 88 is configured to abut against a lower surface of the horizontal portion to support the floor rail 74, wherein rotation of the adjustment rod 84 is configured to vary a vertical distance between the horizontal portion of the floor rail and the bottom surface of the floor channel (Fig 6, 7).  

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 4, 5, 15, 16, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milligan (US 7,814,711) in view of Wiechecki (US 6,883,277).
Regarding claims 4, 15, 19, Milligan discloses as discussed in claim 1, but does not disclose wherein the pair of spaced apart rail walls extend upwardly and downwardly from the horizontal portion.  However, Wichecki discloses a leveling assembly including a floor rail 60 having a horizontal portion 82 and a pair of spaced apart rail walls 84 extending upwardly and downwardly from the horizontal portion (Fig 3A-3C).
All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted the floor rail of Milligan for the floor rail of Wichecki using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Regarding claims 5, 16, 20, Milligan discloses at least one panel support 90,92 wherein the at least one panel support is configured to support the bottom edge of the interior wall panel 12 (Fig 8, 9).  
As modified, the leveling assembly of Milligan and Wichecki would have the panel support 90 configured to be positioned within the modified floor rail.

9.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milligan (US 7,814,711) in view of Eyme (US 2021/0087813). Milligan discloses as discussed in claim 11, but does not disclose wherein the floor channel comprises a pair of elongate footings configured to rest on the floor, wherein each footing projects outwardly from a corresponding one of the pair of channel walls.  However, Eyme discloses a floor channel 10 having a pair of elongate footings configured to rest on the floor, wherein each footing projects outwardly from a corresponding one of the pair of channel walls (annotated Fig 2). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the floor channel of Milligan to include footings as taught by Eyme in order to provide more stability to the assembly.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    491
    421
    media_image1.png
    Greyscale

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,299,887. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims can be found within the patented claims.
	
	
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
10/03/2022